     Case 3:19-cv-00368-TWR-DEB Document 136 Filed 09/16/21 PageID.3028 Page 1 of 3



 1
 2
 3
 4
 5
 6                          UNITED STATES DISTRICT COURT
 7                        SOUTHERN DISTRICT OF CALIFORNIA
 8
 9     JENNIFER J. HASSO aka JENNIFER J.              Case No.: 19-CV-368 TWR (DEB)
       HASSO-NAJM, individually and as
10
       Trustee of the NAJM FAMILY TRUST               ORDER FOR PLAINTIFF TO SHOW
11     U/D/T 05/19/97,                                CAUSE WHY THIS ACTION
                                     Plaintiff,       SHOULD NOT BE DISMISSED AS
12
                                                      TO THE MAYOR DEFENDANTS
13     v.                                             FOR FAILURE TO EFFECT
                                                      SERVICE AND FOR WANT OF
14     CITY OF SAN DIEGO, a California
                                                      PROSECUTION
       municipal corporation; MAYOR KEVIN
15
       L. FAULCONER, an individual; JEN
16     LEBRON, an individual; TODD
       GLORIA, an individual; YOVANNA
17
       LEWIS, an individual; MARY
18     CARLSON, an individual; KTU&A, a
       California corporation; KURT W.
19
       CARLSON, an individual; METRO SAN
20     DIEGO COMMUNITY
       DEVELOPMENT CORPORATION, a
21
       California corporation; WILLIAM D.
22     NORDQUIST, an individual and as
       TRUSTEE OF THE WILLIAM D.
23
       NORDQUIST FAMILY TRUST dated
24     May 14, 1993; EILEEN J. NORDQUIST,
       an individual and as TRUSTEE OF THE
25
       WILLIAM D. NORDQUIST FAMILY
26     TRUST dated May 14, 1993; and DOES 1
       through 100, inclusive,
27
                                  Defendants.
28

                                                  1
                                                                          19-CV-368 TWR (DEB)
     Case 3:19-cv-00368-TWR-DEB Document 136 Filed 09/16/21 PageID.3029 Page 2 of 3



 1          Rule 4 of the Federal Rules of Civil Procedure provides:
 2          [i]f a defendant is not served within 90 days after the complaint is filed, the
            court—on motion or on its own after notice to the plaintiff—must dismiss the
 3
            action without prejudice against that defendant or order that service be made
 4          within a specified time. But if the plaintiff shows good cause for the failure,
            the court must extend the time for service for an appropriate period.
 5
 6    Fed. R. Civ. P. 4(m); see also S.D. Cal. CivLR 4.1(b) (authorizing the Court to order
 7    Plaintiff to show cause 100 days following the filing of a complaint when proof of service
 8    has not been filed). “In the absence of service of process (or waiver of service by the
 9    defendant) . . . a court ordinarily may not exercise power over a party the complaint names
10    as a defendant.” Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 350
11    (1999); see Crowley v. Bannister, 734 F.3d 967, 974–75 (9th Cir. 2013) (“A federal court
12    is without personal jurisdiction over a defendant unless the defendant has been served in
13    accordance with Fed. R. Civ. P. 4.”) (citations omitted). Further, “[a]ctions or proceedings
14    [that] have been pending in this court for more than six months, without any proceeding or
15    discovery having been taken therein during such period, may, after notice, be dismissed by
16    the Court for want of prosecution.” S.D. Cal. CivLR 41.1(a); see also Fed. R. Civ. P. 41(b)
17    (“If the plaintiff fails to prosecute or to comply with these rules or a court order, a defendant
18    may move to dismiss the action or any claim against it.”); Link v. Wabash R.R. Co., 370
19    U.S. 626, 633 (1962) (“[A] District Court may dismiss a complaint for failure to prosecute
20    even without affording notice of its intention to do so or providing an adversary hearing
21    before acting.”).
22          Here, Plaintiff Jennifer J. Hasso filed a First Amended Complaint adding as
23    Defendants former Mayor Kevin L. Faulconer and former City Councilmember and current
24    Mayor Todd Gloria in their individual capacities (the “Mayor Defendants”) on January 26,
25    2020. (See generally ECF No. 61.) Plaintiff never filed proof of service of her First
26    Amended Complaint on the Mayor Defendants. (See generally Docket.) This action was
27    then transferred to the undersigned, (see generally ECF No. 85), who granted Plaintiff
28    leave to file her operative Second Amended Complaint on December 4, 2020. (See

                                                      2
                                                                                   19-CV-368 TWR (DEB)
     Case 3:19-cv-00368-TWR-DEB Document 136 Filed 09/16/21 PageID.3030 Page 3 of 3



 1    generally ECF No. 86.) Plaintiff filed her Second Amended Complaint on December 18,
 2    2020, (see generally ECF No. 89), again naming the Mayor Defendants. A review of the
 3    docket indicates that Plaintiff has neither filed proof of service of her Second Amended
 4    Complaint on the Mayor Defendants nor taken any other action against them since
 5    December 18, 2020. (See generally Docket.)
 6          Accordingly, the Court ORDERS Plaintiff to SHOW CAUSE why this action
 7    should not be dismissed as to the Mayor Defendants for failure to effect service pursuant
 8    to Rule 4(m) and Civil Local Rule 4.1(b) and for failure to prosecute pursuant to Federal
 9    Rule of Civil Procedure 41(b) and Civil Local Rule 41.1(a). Plaintiff SHALL FILE a
10    response to this Order, not to exceed ten (10) pages, within seven (7) days of the electronic
11    docketing of this Order. Should Plaintiff file a notice of voluntary dismissal pursuant to
12    Federal Rule of Civil Procedure 41(a) on or before that date, no further response to this
13    Order shall be required. If Plaintiff fails adequately to respond to this Order within the
14    time provided, the Court will enter a final order of dismissal without prejudice for failure
15    to effect service pursuant to Rule 4(m) and Civil Local Rule 4.1(b); failure to prosecute
16    pursuant Rule 41(b) and Civil Local Rule 41.1(a); and failure to comply with the Federal
17    Rules of Civil Procedure, Civil Local Rules, and this Order pursuant to Civil Local Rule
18    83.1(a).
19          IT IS SO ORDERED.
20
21    Dated: September 15, 2021
22
23
24
25
26
27
28

                                                    3
                                                                                19-CV-368 TWR (DEB)
